As filed with the Securities and Exchange Commission on May 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. LKCM Small Cap Equity Fund Schedule of Investments March 31, 2011(Unaudited) Shares Value COMMON STOCKS - 98.4% Aerospace & Defense - 1.3% Hexcel Corporation (a) $ Air Freight & Logistics - 1.4% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.0% Group 1 Automotive, Inc. Biotechnology - 1.4% PAREXEL International Corporation (a) Capital Markets - 2.0% Evercore Partners, Inc. - Class A Raymond James Financial, Inc. Chemicals - 1.6% Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Banks - 4.3% Glacier Bancorp, Inc. Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Commercial Services & Supplies - 3.0% Insperity, Inc. Interface, Inc. - Class A Mobile Mini, Inc. (a) Communications Equipment - 3.6% Arris Group Inc. (a) Brocade Communications Systems, Inc. (a) Emulex Corporation (a) NICE Systems Limited - ADR (a) (b) Computers & Peripherals - 1.0% SMART Technologies Inc. - Class A (a) (b) Consumer Finance - 2.7% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 0.9% Silgan Holdings Inc. Distributors - 2.7% LKQ Corporation (a) WESCO International, Inc. (a) Diversified Consumer Services - 1.1% American Public Education Inc. (a) Electrical Equipment & Instruments - 3.1% Belden Inc. Franklin Electric Co., Inc. II-VI, Incorporated (a) SunPower Corporation - Class A (a) Electronic Equipment & Instruments - 3.0% Anixter International Inc. National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Energy Equipment & Services - 4.6% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 1.0% Ruddick Corporation Food Products - 0.5% SunOpta Inc. (a) (b) Health Care Equipment & Supplies - 3.1% American Medical Systems Holdings, Inc. (a) PerkinElmer, Inc. Zoll Medical Corporation (a) Health Care Providers & Services - 5.4% Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) MWI Veterinary Supply, Inc. (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 1.2% BJ's Restaurants, Inc. (a) LIFE TIME FITNESS, Inc. (a) Household Durables - 1.1% Tempur-Pedic International Inc. (a) Industrial Conglomerates - 0.9% Raven Industries, Inc. Insurance - 1.0% AmTrust Financial Services, Inc. Internet Software & Services - 3.2% Digital River, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Leisure Equipment & Products - 1.1% Brunswick Corporation Machinery - 9.3% Actuant Corporation - Class A Albany International Corporation - Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. EnPro Industries, Inc. (a) Harsco Corporation The Middleby Corporation (a) Westport Innovations Inc. (a) (b) Marine - 1.0% Kirby Corporation (a) Media - 2.8% Cinemark Holdings, Inc. Live Nation Inc. (a) National CineMedia, Inc. Metals & Mining - 2.6% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas & Consumable Fuels - 7.4% Approach Resources Inc. (a) Brigham Exploration Company (a) Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Paper & Forest Products - 1.1% Louisiana-Pacific Corporation (a) Pharmaceuticals - 0.8% Endo Pharmaceuticals Holdings Inc. (a) Real Estate Investment Trusts - 1.0% Potlatch Corporation Software - 7.5% Aspen Technology, Inc. (a) Ebix, Inc. (a) Lawson Software, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. TIBCO Software Inc. (a) Specialty Retail - 5.6% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 2.1% Crocs, Inc. (a) The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $545,343,978) SHORT-TERM INVESTMENTS - 2.4% Money Market Funds (c) - 2.4% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $19,637,702) Total Investments - 100.8% (Cost $564,981,680) Liabilities in Excess of Other Assets - (0.8)% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Equity Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 96.0% Aerospace & Defense - 3.5% Honeywell International Inc. $ Rockwell Collins, Inc. Beverages - 2.3% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 1.0% Celgene Corporation (a) Capital Markets - 0.9% Northern Trust Corporation Chemicals - 6.7% Air Products and Chemicals, Inc. Calgon Carbon Corporation (a) E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 8.6% Bank of America Corporation Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. Wells Fargo & Company Commercial Services & Supplies - 2.1% Republic Services, Inc. Robert Half International, Inc. Waste Connections, Inc. Computers & Peripherals - 5.2% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction & Engineering - 0.9% Foster Wheeler AG (a)(b) Construction Materials - 1.8% Martin Marietta Materials, Inc. Containers & Packaging - 1.2% Ball Corporation Diversified Financial Services - 1.2% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.2% AT&T Inc. Electrical Equipment & Instruments - 3.7% Emerson Electric Co. Franklin Electric Co., Inc. Roper Industries, Inc. Electronic Equipment & Instruments - 2.8% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.8% National Oilwell Varco Inc. Food & Staples Retailing - 1.4% CVS Caremark Corporation Walgreen Company Health Care Equipment & Supplies - 5.0% Covidien plc (b) DENTSPLY International Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 0.7% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 0.5% Carnival Corporation (b) Household Products - 3.1% Energizer Holdings, Inc. (a) Kimberly-Clark Corporation The Procter & Gamble Company Internet Catalog & Retail - 0.9% Amazon.com, Inc. (a) Internet Software & Services - 0.8% Google Inc. - Class A (a) Leisure Equipment & Products - 1.7% Brunswick Corporation Machinery - 1.8% Danaher Corporation Marine - 1.5% Kirby Corporation (a) Media - 2.3% Cinemark Holdings, Inc. Comcast Corporation - Class A Time Warner Inc. Metals & Mining - 2.0% Newmont Mining Corporation Titanium Metals Corporation (a) Oil & Gas & Consumable Fuels - 12.6% Cabot Oil & Gas Corporation ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Occidental Petroleum Corporation Peabody Energy Corporation Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 3.9% Abbott Laboratories Johnson & Johnson Pfizer Inc. Real Estate - 0.7% CB Richard Ellis Group, Inc. - Class A (a) Road & Rail - 1.6% Kansas City Southern (a) Union Pacific Corporation Semiconductor & Semiconductor Equipment - 0.7% Texas Instruments, Incorporated Software - 4.7% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 5.4% Guess?, Inc. PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.8% VF Corporation TOTAL COMMON STOCKS (Cost $59,487,629) SHORT-TERM INVESTMENTS - 4.0% Money Market Funds (c) - 4.0% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $3,310,594) Total Investments - 100.0% (Cost $62,798,223) Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Balanced Fund Schedule of Investments Shares or March 31, 2011 (Unaudited) Principal Amount Value COMMON STOCKS - 71.7% Aerospace & Defense - 2.7% General Dynamics Corporation $ Raytheon Company Rockwell Collins, Inc. Air Freight & Logistics - 0.9% United Parcel Service, Inc. - Class B Beverages - 2.1% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.2% Celgene Corporation (a) Charles River Laboratories International, Inc. (a) Capital Markets - 2.5% Bank of New York Mellon Corporation The Goldman Sachs Group, Inc. Lazard Ltd. - Class A (b) Chemicals - 3.6% Air Products and Chemicals, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 3.0% Bank of America Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Commercial Services & Supplies - 1.8% Robert Half International, Inc. Waste Management, Inc. Communications Equipment - 1.4% Cisco Systems, Inc. Harris Corporation Computers & Peripherals - 4.2% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Containers & Packaging - 0.9% Ball Corporation Diversified Financial Services - 1.2% JPMorgan Chase & Co. Diversified Telecommunication Services - 1.2% AT&T Inc. Electrical Equipment & Instruments - 1.0% Emerson Electric Co. Electronic Equipment & Instruments - 1.3% National Instruments Corporation Energy Equipment & Services - 1.2% Schlumberger Limited (b) Food & Staples Retailing - 3.8% CVS Caremark Corporation The Kroger Co. Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.1% PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.0% Express Scripts, Inc. (a) Household Products - 2.7% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 1.1% General Electric Company Insurance - 1.0% Prudential Financial, Inc. Internet Catalog & Retail - 2.0% Amazon.com, Inc. (a) Expedia, Inc. Internet Software & Services - 0.9% Google Inc. - Class A (a) IT Consulting & Services - 2.1% Accenture plc - Class A (b) Automatic Data Processing, Inc. Machinery - 1.2% Danaher Corporation Media - 4.0% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company Multiline Retail - 1.0% Kohl's Corporation Oil & Gas & Consumable Fuels - 7.7% Cabot Oil & Gas Corporation Chevron Corporation Denbury Resources Inc. (a) Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation SM Energy Company Pharmaceuticals - 3.1% Abbott Laboratories Alcon, Inc. (b) Teva Pharmaceutical Industries Ltd. - ADR (b) Software - 3.1% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 2.8% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) PetSmart, Inc. Textiles, Apparel & Luxury Goods - 0.9% VF Corporation TOTAL COMMON STOCKS (Cost $9,615,809) CORPORATE BONDS - 26.2% Air Freight & Logistics - 0.3% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Beverages - 2.0% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Biotechnology - 0.5% Celgene Corporation 2.45%, 10/15/2015 Capital Markets - 1.4% Bank of New York Mellon Corporation 3.10%, 01/15/2015 The Goldman Sachs Group, Inc.: 5.25%, 04/01/2013 5.50%, 11/15/2014 Chemicals - 1.7% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Praxair, Inc.: 1.75%, 11/15/2012 2.125%, 06/14/2013 Commercial Banks - 0.4% Wells Fargo & Company 5.25%, 10/23/2012 Computers & Peripherals - 1.9% Dell Inc. 3.375%, 06/15/2012 Hewlett-Packard Company 4.50%, 03/01/2013 International Business Machines Corporation 2.10%, 05/06/2013 Containers & Packaging - 0.4% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Financial Services - 0.5% JPMorgan Chase & Co. 1.65%, 09/30/2013 Diversified Telecommunication Services - 1.3% AT&T Inc. 5.10%, 09/15/2014 Verizon Communications, Inc. 3.00%, 04/01/2016 Electric Utilities - 0.8% Georgia Power Company 1.30%, 09/15/2013 Southern Company 5.30%, 01/15/2012 Electrical Equipment & Instruments - 0.4% Emerson Electric Co. 4.50%, 05/01/2013 Electronic Equipment & Instruments - 0.7% Agilent Technologies, Inc. 2.50%, 07/15/2013 Energy Equipment & Services - 0.5% BJ Services Company 5.75%, 06/01/2011 Food & Staples Retailing - 1.1% CVS Caremark Corporation 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 0.7% Kraft Foods Inc. 2.625%, 05/08/2013 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 1.5% Covidien International Finance S.A. (b) 1.875%, 06/15/2013 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.20%, 05/01/2015 Health Care Providers & Services - 0.5% McKesson Corporation 3.25%, 03/01/2016 Industrial Conglomerates - 0.6% General Electric Company 5.00%, 02/01/2013 Insurance - 1.3% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc. 3.625%, 09/17/2012 Internet Catalog & Retail - 0.7% eBay Inc. 0.875%, 10/15/2013 Media - 0.5% Time Warner Inc. 3.15%, 07/15/2015 Metals & Mining - 0.6% Alcoa Inc. 5.375%, 01/15/2013 Oil & Gas & Consumable Fuels - 3.7% Apache Corporation 5.625%, 01/15/2017 ConocoPhillips 5.50%, 04/15/2013 Enterprise Products Operating LLC 4.60%, 08/01/2012 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Shell International Finance BV (b) 1.875%, 03/25/2013 Pharmaceuticals - 1.0% Abbott Laboratories 5.15%, 11/30/2012 Teva Pharmaceutical Industries Ltd. (b) 3.00%, 06/15/2015 Semiconductor & Semiconductor Equipment - 0.5% National Semiconductor Corporation 3.95%, 04/15/2015 Software - 0.7% Adobe Systems Incorporated 3.25%, 02/01/2015 TOTAL CORPORATE BONDS (Cost $4,815,473) SHORT-TERM INVESTMENTS - 1.9% Corporate Bonds - 0.5% Qwest Corporation 7.875%, 09/01/2011 Money Market Funds (c) - 1.4% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $363,179) Total Investments - 99.8% (Cost $14,794,461) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Fixed Income Fund Schedule of Investments Shares or March 31, 2011 (Unaudited) Principal Amount Value CORPORATE BONDS - 91.5% Aerospace & Defense - 4.4% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Lockheed Martin Corporation 7.65%, 05/01/2016 Raytheon Company 1.625%, 10/15/2015 Rockwell Collins, Inc. 4.75%, 12/01/2013 United Technologies Corporation 6.10%, 05/15/2012 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Beverages - 3.3% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Biotechnology - 1.6% Celgene Corporation 2.45%, 10/15/2015 Gilead Sciences, Inc. 4.50%, 04/01/2021 Building Products - 1.9% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Capital Markets - 2.4% The Goldman Sachs Group, Inc.: 3.625%, 08/01/2012 5.125%, 01/15/2015 Morgan Stanley 5.00%, 08/31/2025 Callable 08/31/2011 Chemicals - 3.8% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc.: 6.375%, 04/01/2012 1.75%, 11/15/2012 5.25%, 11/15/2014 Commercial Banks - 1.7% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Frost National Bank 6.875%, 08/01/2011 Commercial Services & Supplies - 0.6% Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 2.6% Cisco Systems, Inc.: 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 4.7% Dell Inc.: 3.375%, 06/15/2012 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business Machines Corporation: 2.10%, 05/06/2013 5.70%, 09/14/2017 Containers & Packaging - 3.4% Ball Corporation: 7.125%, 09/01/2016 Callable 09/01/2013 5.75%, 05/15/2021 Callable 11/15/2015 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Telecommunication Services - 5.3% AT&T Inc. 5.10%, 09/15/2014 BellSouth Corporation 6.00%, 10/15/2011 CenturyLink Inc. 6.15%, 09/15/2019 Qwest Corporation 7.875%, 09/01/2011 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 3.00%, 04/01/2016 5.50%, 02/15/2018 Electric Utilities - 0.7% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment & Instruments - 0.3% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 2.7% Baker Hughes Incorporated 6.50%, 11/15/2013 BJ Services Company 5.75%, 06/01/2011 Weatherford International, Inc. 6.35%, 06/15/2017 Food & Staples Retailing - 6.4% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation: 5.75%, 08/15/2011 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.0% McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 3.3% Covidien International Finance S.A. (a) 1.875%, 06/15/2013 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.25%, 11/20/2014 Health Care Providers & Services - 2.7% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 McKesson Corporation 3.25%, 03/01/2016 Hotels, Restaurants & Leisure - 0.7% McDonald's Corporation 5.35%, 03/01/2018 Household Durables - 2.7% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 1.3% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 2.0% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 Industrial Power Producers & Energy Traders - 0.6% Duke Energy Corp. 6.25%, 01/15/2012 Insurance - 2.1% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Prudential Financial, Inc.: 3.625%, 09/17/2012 2.75%, 01/14/2013 Internet Catalog & Retail - 0.6% eBay Inc. 0.875%, 10/15/2013 IT Consulting & Services - 0.8% Western Union Company: 5.40%, 11/17/2011 5.93%, 10/01/2016 Media - 2.1% Time Warner Inc. 3.15%, 07/15/2015 The Walt Disney Company: 4.70%, 12/01/2012 5.625%, 09/15/2016 Metals & Mining - 1.5% Alcoa Inc.: 6.00%, 01/15/2012 5.375%, 01/15/2013 5.55%, 02/01/2017 Multiline Retail - 0.2% Kohl's Corporation 6.25%, 12/15/2017 Oil & Gas & Consumable Fuels - 12.2% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Apache Corporation 6.25%, 04/15/2012 ConocoPhillips 4.75%, 10/15/2012 Denbury Resources Inc. 7.50%, 04/01/2013 Callable 04/01/2011 Devon Financing Corp. ULC (a) 6.875%, 09/30/2011 Enterprise Products Operating LLC 4.60%, 08/01/2012 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Noble Energy, Inc. 5.25%, 04/15/2014 Occidental Petroleum Corporation 1.45%, 12/13/2013 Peabody Energy Corporation: 5.875%, 04/15/2016 Callable 04/15/2011 6.50%, 09/15/2020 Range Resources Corporation 8.00%, 05/15/2019 Callable 05/15/2014 Shell International Finance BV (a) 1.875%, 03/25/2013 Pharmaceuticals - 3.5% Abbott Laboratories 5.15%, 11/30/2012 Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 1.3% Burlington Northern Santa Fe Corporation 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Union Pacific Corporation 6.125%, 01/15/2012 Semiconductor & Semiconductor Equipment - 1.4% National Semiconductor Corporation 3.95%, 04/15/2015 Software - 3.4% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 5.25%, 01/15/2016 Specialty Retail - 1.9% Lowe's Companies, Inc. 5.00%, 10/15/2015 O'Reilly Automotive, Inc. 4.875%, 01/14/2021 Callable 10/14/2020 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $144,517,151) PREFERRED STOCKS - 0.5% Capital Markets - 0.5% The Goldman Sachs Group, Inc. Callable 06/22/2011 TOTAL PREFERRED STOCKS (Cost $1,000,000) U.S. GOVERNMENT & AGENCY ISSUES - 5.0% Fannie Mae - 0.7% 5.00%, 03/15/2016 $ $ Federal Home Loan Bank - 1.0% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 1.2% 5.55%, 10/04/2016 Callable 10/04/2011 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 1.1% 2.375%, 04/15/2011 3.375%, 01/15/2012 U.S. Treasury Notes - 1.0% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $7,804,574) SHORT-TERM INVESTMENTS - 2.1% Money Market Funds (b) - 2.1% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $3,397,062) Total Investments - 99.1% (Cost $156,718,787) Other Assets in Excess of Liabilities - 0.9% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM International Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value (US$) COMMON STOCKS - 90.2% AUSTRALIA - 7.2% Airlines - 0.3% Qantas Airways Limited (a) $ Building Products - 0.2% Boral Limited Chemicals - 0.1% Incitec Pivot Limited Commercial Banks - 2.3% Australia and New Zealand Banking Group Limited National Australia Bank Limited Commercial Services & Supplies - 0.5% Brambles Limited Containers & Packaging - 0.6% Amcor Limited Diversified Operations - 1.4% BHP Billiton Limited Diversified Telecommunication Services - 0.4% Telstra Corporation Limited Insurance - 0.7% AMP Limited QBE Insurance Group Limited Metals & Mining - 0.3% Newcrest Mining Limited Oil & Gas Exploration & Production Companies - 0.3% Santos Limited Woodside Petroleum Limited Real Estate - 0.1% Westfield Group Total Australia DENMARK - 1.8% Beverages - 1.6% Carlsberg A/S - B Shares Commercial Banks - 0.2% Danske Bank A/S (a) Total Denmark FINLAND - 1.6% Paper & Forest Products - 1.6% UPM-Kymmene Oyj Total Finland FRANCE - 6.6% Electronic Equipment & Instruments - 2.1% Schneider Electric SA IT Services - 0.9% Cap Gemini Oil & Gas Exploration & Production Companies - 1.9% Total SA Road & Rail - 1.7% Groupe Eurotunnel SA (a) Total FRANCE GERMANY - 11.6% Automobiles - 2.6% Continental AG (a) Chemicals - 5.1% Bayer AG Linde AG Machinery - 2.2% MAN SE Metals & Mining - 1.7% ThyssenKrupp AG Total Germany HONG KONG - 2.7% Diversified Operations - 0.4% Hutchison Whampoa Limited Electric Utilities - 0.5% Hongkong Electric Holdings Limited Insurance - 0.6% AIA Group Ltd (a) Media - 0.4% Television Broadcasts Limited Oil & Gas Exploration & Production Companies - 0.1% CNOOC Limited Real Estate - 0.5% Agile Property Holdings Limited Cheung Kong (Holdings) Limited Textiles, Apparel & Luxury Goods - 0.2% Bosideng International Holdings Limited Total Hong Kong ITALY - 2.9% Commercial Banks - 1.3% Banco Popolare Societa Coopertiva Oil & Gas Exploration & Production Companies - 1.6% Eni S.p.A. Total Italy JAPAN - 24.8% Auto Components - 0.5% DENSO CORPORATION Automobiles - 2.6% HONDA MOTOR CO., LTD. Toyota Motor Corporation Building Products - 1.2% Nippon Sheet Glass Company, Limited Chemicals - 0.6% Mitsubishi Chemical Holdings Corporation Ube Industries, Ltd. Commercial Banks - 3.0% Mitsubishi UFJ Financial Group, Inc. Resona Holdings, Inc. Sumitomo Mitsui Financial Group, Inc. Distributors - 1.4% MITSUI & CO., LTD. Diversified Financial Services - 1.2% Credit Saison Co., Ltd. ORIX Corporation Electronic Equipment & Instruments - 4.9% FANUC LTD. Hitachi, Ltd. MURATA MANUFACTURING COMPANY, LTD. NEC Corporation NIDEC CORPORATION OMRON Corporation PIONEER CORPORATION (a) Sony Corporation Household Durables - 0.8% JVC KENWOOD Holdings, Inc. (a) Insurance - 0.4% The Dai-ichi Life Insurance Company Ltd. 83 Investment Bank & Brokerage - 0.2% Nomura Holdings, Inc. IT Services - 0.2% Nomura Research Institute, Ltd. Machinery - 2.0% KUBOTA CORPORATION SMC CORPORATION SUMITOMO HEAVY INDUSTRIES, LTD. THK CO., LTD. Metals & Mining - 0.9% JFE Holdings, Inc. MITSUBISHI MATERIALS CORPORATION (a) Office Electronics - 0.3% CANON INC. Oil & Gas Exploration & Production Companies - 1.0% INPEX CORPORATION 30 JX Holdings, Inc. Pharmaceuticals - 0.5% Mitsubishi Tanabe Pharma Corporation Professional Services - 0.4% DENTSU INC. Real Estate - 1.4% Mitsubishi Estate Company Ltd. NTT URBAN DEVELOPMENT CORPORATION Sumitomo Realty & Development Co., Ltd. Semiconductor & Semiconductor Equipment - 0.9% Tokyo Electron Limited Wireless Telecommunication Services - 0.4% NTT DOCOMO, INC. 73 Total Japan MALAYSIA - 0.1% Chemicals - 0.1% Petronas Chemicals Group Bhd. (a) Total Malaysia NETHERLANDS - 1.6% Aerospace & Defense - 1.6% European Aeronautic Defence and Space Company Total Netherlands RUSSIA - 1.5% Oil & Gas Exploration & Production Companies - 1.5% Gazprom - ADR LUKOIL - ADR (a) Total Russia SINGAPORE - 1.4% Commercial Banks - 1.1% DBS Group Holdings Limited United Overseas Bank Limited Diversified Operations - 0.3% Keppel Corporation Limited Total Singapore SOUTH KOREA - 0.4% Commercial Banks - 0.1% Daegu Bank Diversified Financial Services - 0.1% KB Financial Group, Inc. Insurance - 0.2% Samsung Life Insurance Co., Ltd. Total South Korea SWEDEN - 1.0% Wireless Telecommunication Services - 1.0% Telefonaktiebolaget LM Ericsson - B Shares Total Sweden SWITZERLAND - 2.9% Capital Markets - 1.7% UBS AG (a) Textiles, Apparel & Luxury Goods - 1.2% Compagnie Financiere Richemont SA Swatch Group AG Total Switzerland TAIWAN - 0.1% Semiconductor & Semiconductor Equipment - 0.1% Advanced Semiconductor Engineering Inc. Total Taiwan UNITED KINGDOM - 22.0% Aerospace & Defense - 2.8% BAE Systems plc Cobham plc Airlines - 2.1% International Consolidated Airlines Group SA (a) Capital Markets - 0.3% Origo Partners plc (a) Commercial Banks - 4.9% Barclays plc Lloyds Banking Group plc (a) Royal Bank of Scotland Group plc (a) Diversified Operations - 2.2% Rolls-Royce Group plc (a) Energy Equipment & Services - 0.2% Petrofac Limited Food & Staples Retailing - 1.2% Tesco plc Hotels, Restaurants & Leisure - 0.6% Compass Group plc Metals & Mining - 5.4% Rio Tinto plc Sable Mining Africa Ltd. (a) Xstrata plc Oil & Gas Exploration & Production Companies - 1.3% Cairn Energy plc (a) Tullow Oil plc Specialty Retail - 1.0% Kingfisher plc Total United Kingdom TOTAL COMMON STOCKS (Cost $30,445,585) PREFERRED STOCKS - 4.1% GERMANY - 4.1% Automobiles - 4.1% Porsche Automobil Holding SE Volkswagen AG TOTAL PREFERRED STOCKS (Cost $1,139,053) RIGHTS - 0.2% GERMANY - 0.2% Automobiles - 0.2% Porsche Automobil Holding SE Total Germany TOTAL RIGHTS (Cost $96,200) WARRANTS - 0.7% GERMANY - 0.7% Commercial Banks - 0.7% Deutsche Bank AG London LEPO Expiration: 02/28/2018 Total Germany TOTAL WARRANTS (Cost $194,431) Total Investments(Cost $31,875,269) - 95.2% Other Assets in Excess of Liabilities - 4.8% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. LEPO Low exercise price option. (a) Non-income producing security. Forward Currency Exchange Contracts At March 31, 2011, the Fund had entered into "position hedge" forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized appreciation of $152,163 as of March 31, 2011.The terms of the open contracts are as follows: Settlement Currency to Currency to Date be Delivered be Received Asset Liability 4/15/11 AUD $- USD 4/15/11 USD GBP - 4/15/11 GBP - USD 4/15/11 USD JPY - 4/15/11 USD - JPY 4/20/11 AUD EURO 4/20/11 EURO AUD 4/20/11 AUD - EURO 4/20/11 EURO - CHF 4/20/11 DKK EURO 4/20/11 EURO GBP - 4/20/11 HKD EURO 4/20/11 NOK EURO 4/20/11 EURO SEK 4/20/11 SEK EURO 4/20/11 EURO SGD 4/20/11 EURO - JPY 4/20/11 JPY EURO - 4/20/11 EURO 38 JPY 5/6/11 EURO ILS AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EURO Euro GBP British Pound HDK Hong Kong Dollar ILS Israeli Shekel JPY Japanese Yen NOK Norwegian Kroner SEK Swedish Krona SGD Singapore Dollar USD U.S. Dollar The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Value Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 95.7% Aerospace & Defense - 1.6% Honeywell International Inc. $ Air Freight & Logistics - 1.4% C.H. Robinson Worldwide, Inc. Beverages - 2.2% The Coca-Cola Company PepsiCo, Inc. Building Products - 0.9% Masco Corporation Capital Markets - 2.6% Lazard Ltd. - Class A (b) Chemicals - 4.1% FMC Corporation Monsanto Company Praxair, Inc. Commercial Banks - 4.5% BOK Financial Corporation Wells Fargo & Company Commercial Services & Supplies - 4.0% Robert Half International, Inc. Waste Management, Inc. Communications Equipment - 2.2% Brocade Communications Systems, Inc. (a) Cisco Systems, Inc. Computers & Peripherals - 3.9% EMC Corporation (a) International Business Machines Corporation Distributors - 2.2% LKQ Corporation (a) Diversified Financial Services - 2.1% JPMorgan Chase & Co. Diversified Telecommunication Services - 2.8% AT&T Inc. Verizon Communications Inc. Electrical Equipment & Instruments - 3.1% Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 2.0% National Instruments Corporation Energy Equipment & Services - 5.6% Nabors Industries Ltd. (a)(b) National Oilwell Varco Inc. Noble Corporation (b) Schlumberger Limited (b) Food & Staples Retailing - 2.7% CVS Caremark Corporation The Kroger Co. Health Care Equipment & Supplies - 6.2% Covidien plc (b) DENTSPLY International Inc. PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Industrial Power Producers & Energy Traders - 1.7% Duke Energy Corporation Insurance - 3.9% HCC Insurance Holdings, Inc. Prudential Financial, Inc. IT Consulting & Services - 3.1% Accenture plc - Class A (b) Western Union Company Machinery - 1.8% Danaher Corporation Media - 1.9% Cinemark Holdings, Inc. Multiline Retail - 1.3% Kohl's Corporation Oil & Gas & Consumable Fuels - 12.8% Cabot Oil & Gas Corporation ConocoPhillips Denbury Resources Inc. (a) EXCO Resources, Inc. Exxon Mobil Corporation Peabody Energy Corporation SM Energy Company The Williams Companies, Inc. Paper & Forest Products - 1.7% Louisiana-Pacific Corporation (a) Personal Products - 2.2% Avon Products, Inc. Software - 6.0% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 5.2% Foot Locker, Inc. The Home Depot, Inc. PetSmart, Inc. RadioShack Corporation TOTAL COMMON STOCKS (Cost $30,974,147) SHORT-TERM INVESTMENTS - 4.6% Money Market Funds (c) - 4.6% Dreyfus Government Cash Management Fund - Institutional Shares, 0.00% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $1,987,969) Total Investments - 100.3% (Cost $32,962,116) Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Growth Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.8% Aerospace & Defense - 3.5% The Boeing Company $ Rockwell Collins, Inc. Air Freight & Logistics - 3.6% C.H. Robinson Worldwide, Inc. FedEx Corp. Beverages - 2.0% The Coca-Cola Company Biotechnology - 1.4% Celgene Corporation (a) Chemicals - 4.3% FMC Corporation Monsanto Company Commercial Banks - 2.1% Glacier Bancorp, Inc. Wells Fargo & Company Computers & Peripherals - 9.0% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction & Engineering - 2.3% Foster Wheeler AG (a)(b) Consumer Finance - 1.4% American Express Company Diversified Consumer Services - 1.0% DeVry, Inc. Electrical Equipment & Instruments - 3.9% AMETEK, Inc. Emerson Electric Co. Electronic Equipment & Instruments - 3.5% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 1.9% National Oilwell Varco Inc. Food & Staples Retailing - 2.2% Costco Wholesale Corporation Health Care Equipment & Supplies - 5.3% Covidien plc (b) PerkinElmer, Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 2.6% Allscripts Healthcare Solutions, Inc. (a) Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 1.8% Carnival Corporation (b) Household Durables - 2.5% Williams-Sonoma, Inc. Household Products - 3.3% Colgate-Palmolive Company The Procter & Gamble Company Insurance - 2.3% Prudential Financial, Inc. Internet & Catalog Retail - 1.6% Amazon.com, Inc. (a) Internet Software & Services - 2.2% Google Inc. - Class A (a) Yahoo! Inc. (a) IT Consulting & Services - 1.1% Visa Inc. - Class A Machinery - 2.5% Danaher Corporation Metals & Mining - 1.8% Reliance Steel & Aluminum Co. Oil & Gas & Consumable Fuels - 11.4% Brigham Exploration Company (a) Cabot Oil & Gas Corporation Oasis Petroleum Inc. (a) Pioneer Natural Resources Company Range Resources Corporation SM Energy Company Personal Products - 1.0% Avon Products, Inc. Software - 11.5% Adobe Systems Incorporated (a) ANSYS, Inc. (a) Aspen Technology, Inc. (a) Citrix Systems, Inc. (a) Nuance Communications, Inc. (a) Oracle Corporation Pegasystems Inc. TIBCO Software Inc. (a) Specialty Retail - 4.8% Dick's Sporting Goods, Inc. (a) Guess?, Inc. Tractor Supply Company TOTAL COMMON STOCKS (Cost $22,899,658) SHORT-TERM INVESTMENTS - 2.8% Money Market Funds (c) - 2.8% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $904,096) Total Investments - 100.6% (Cost $23,803,754) Liabilities in Excess of Other Assets - (0.6)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. andStandard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for useby U.S. Bancorp Fund Services, LLC. LKCM Aquinas Small Cap Fund Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 91.1% Aerospace & Defense - 1.3% Hexcel Corporation (a) $ Air Freight & Logistics - 1.6% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.0% Group 1 Automotive, Inc. Biotechnology - 1.4% PAREXEL International Corporation (a) Capital Markets - 2.0% Raymond James Financial, Inc. Evercore Partners, Inc. - Class A Chemicals - 1.4% Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Banks - 3.7% Glacier Bancorp, Inc. Home Bancshares Inc. Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Commercial Services & Supplies - 2.8% Insperity, Inc. Interface, Inc. - Class A Mobile Mini, Inc. (a) Communications Equipment - 3.4% Arris Group Inc. (a) Brocade Communications Systems, Inc. (a) Emulex Corporation (a) NICE Systems Limited - ADR (a)(b) Computers & Peripherals - 0.9% SMART Technologies Inc. - Class A (a)(b) Consumer Finance - 2.5% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 0.8% Silgan Holdings Inc. Distributors - 2.5% LKQ Corporation (a) WESCO International, Inc. (a) Diversified Consumer Services - 1.0% American Public Education Inc. (a) Electrical Equipment & Instruments - 2.9% Belden Inc. Franklin Electric Co., Inc. II-VI, Incorporated (a) SunPower Corporation - Class A (a) Electronic Equipment & Instruments - 2.8% Anixter International Inc. National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Energy Equipment & Services - 4.4% Atwood Oceanics, Inc. (a) CARBO Ceramics Inc. Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 0.9% Ruddick Corporation Food Products - 0.5% SunOpta Inc. (a)(b) Health Care Equipment & Supplies - 2.0% American Medical Systems Holdings, Inc. (a) Zoll Medical Corporation (a) Health Care Providers & Services - 4.1% HMS Holdings Corporation (a) MWI Veterinary Supply, Inc. (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 1.2% BJ's Restaurants, Inc. (a) LIFE TIME FITNESS, Inc. (a) Household Durables - 1.0% Tempur-Pedic International Inc. (a) Industrial Conglomerates - 0.9% Raven Industries, Inc. Insurance - 0.9% AmTrust Financial Services, Inc. Internet Software & Services - 3.0% Digital River, Inc. (a) LivePerson, Inc. (a) LogMeIn, Inc. (a) Leisure Equipment & Products - 1.4% Brunswick Corporation Machinery - 8.2% Actuant Corporation - Class A Albany International Corporation - Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. EnPro Industries, Inc. (a) Harsco Corporation The Middleby Corporation (a) Westport Innovations Inc. (a)(b) Marine - 1.0% Kirby Corporation (a) Media - 2.6% Cinemark Holdings, Inc. Live Nation Inc. (a) National CineMedia, Inc. Metals & Mining - 2.5% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas & Consumable Fuels - 7.2% Approach Resources Inc. (a) Brigham Exploration Company (a) Gulfport Energy Corporation (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Paper & Forest Products - 1.1% Louisiana-Pacific Corporation (a) Pharmaceuticals - 0.7% Endo Pharmaceuticals Holdings Inc. (a) Real Estate Investment Trusts - 0.9% Potlatch Corporation Software - 7.1% Aspen Technology, Inc. (a) Ebix, Inc. (a) Lawson Software, Inc. (a) MicroStrategy Incorporated - Class A (a) Pegasystems Inc. TIBCO Software Inc. (a) Specialty Retail - 5.5% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Monro Muffler Brake, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 2.0% Crocs, Inc. (a) The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $7,317,333) SHORT-TERM INVESTMENTS - 2.9% Money Market Funds (c) - 2.9% Dreyfus Government Cash Management Fund - Institutional Shares, 0.0% Federated Government Obligations Fund - Institutional Shares, 0.01% TOTAL SHORT-TERM INVESTMENTS (Cost $304,919) Total Investments - 94.0% (Cost $7,622,252) Other Assets in Excess of Liabilities - 6.0% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at March 31, 2011 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at March 31, 2011 The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Management has determined that these standards have no material impact on the Funds' financial statements.The fair value hierarchy is organinzed into three levels based upon the assumptionsn (refererd to as "inputs') used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Level 1 and 2 (effective for interim and annual periods beginning after December 15, 2009) as well as additional details regarding Level 3 transactions activity (effective for interim and annual periods beginning after December 15, 2010).The Funds have disclosed the applicable requirements of this accounting standard in their financial statements. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of March 31, 2011: LKCM Small Cap Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ 812,887,865 $- $- Money Market Funds - - Total Investments** $ 832,525,567 $- $- LKCM Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - Total Investments** $- $- LKCM Balanced Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Corporate Bonds - - Money Market Funds - - Total Investments** $- LKCM Fixed Income Fund Description Level 1 Level 2 Level 3 Total Preferred Stocks $- $- Corporate Bonds - - U.S. Government & Agency Issues - - Money Market Funds - - Total Investments** $ 160,243,933 $- LKCM International Fund Other Financial Instruments* Description Level 1 Level 2 Level 3 Total Level 2 Common Stocks $- $- $- Preferred Stocks - - - Rights - - - Warrants - - - Money Market Funds - Forward Currency Exchange Contracts - Total Investments** $- LKCM Aquinas Value Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - Total Investments** $- $- LKCM Aquinas Growth Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - Total Investments** $- $- LKCM Aquinas Small Cap Fund Description Level 1 Level 2 Level 3 Total Common Stocks $- $- Money Market Funds - - Total Investments** $- $- At December 31, 2010, the securities in the International Fund were not adjusted using factors provided by the fair value vendor. The securities were not adjusted at March 31, 2011.There were no significant transfers into or out of Level 1, Level 2, or Level 3 fair value measurements during the reporting period for the other Funds,as compared to their classification from the previous report. * Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, written options, forwards and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. ** Additional information regarding the industry and/or geographical classifications of these investments is disclosed in the Schedule of Investments. In March 2008, the Trust adopted an accounting standard involving disclosures of derivatives and hedging activities that is effective for fiscal years beginning after November 15, 2008.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position.Other than the International Fund, the standard does not have any impact on the Funds' financial disclosures because those Funds have not maintained any positions in derivative instruments or engaged in hedging activities during the quarter ended March 31, 2011.Additional information regarding derivative instruments and hedging activities of the International Fund is disclosed in the Schedule of Investments. The Funds may enter into forward foreign currency contracts (obligations to purchase or sell foreign currency in the future on a date and price fixed at the time the contracts are entered into) to manage the Fund's exposure to foreign currency exchange fluctuations.Each day the forward contract is open, changes in the value of the contract are recognized as unrealized gains or losses by "marking to market". When the forward contract is closed, or the delivery of the currency is made or taken, the Funds record a realized gain or loss equal to the difference between the proceeds from (or cost of) the closing transaction and the Fund's basis in the contract.The Funds are subject to off-balance sheet risk to the extent of changes in currency exchange rates.As of March 31, 2011, the International Fund had outstanding forward foreign currency contracts as shown just after the Schedule of Investments. Item 2. Controls and Procedures. (a) The registrant’s principal executive and financial officers have reviewed the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of this report, as required by Rule30a-3(b) under the 1940 Act or Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is recorded, processed, summarized and reported within the time periods and that information required to be disclosed by the registrant in reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)LKCM Funds By (Signature and Title) /s/ J. Luther King, Jr. J. Luther King, Jr., President Date 5/24/11 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title /s/ J. Luther King, Jr. J. Luther King, Jr., President Date5/24/11 By (Signature and Title) /s/ Jacob D. Smith Jacob D. Smith, Chief Financial Officer Date5/24/11
